Action for damages for personal injuries and loss of employment due to the alleged wrongful acts of the defendants. Order in so far as it grants respondent’s motion to strike out certain allegations in the complaint reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to answer within ten days from the entry of the order hereon. The allegations struck out improperly deprive the plaintiff of the right to prove certain alleged acts and methods employed by the defendants to ruin the plaintiff. Their excision devitalized the complaint. Their retention may not be said to prejudice the defendants by requiring them to plead thereto. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur. [See post, p. 991,]